UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-25043 FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY (Exact name of registrant as specified in its charter) New Jersey 22-1697095 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 505 Main Street, Hackensack, New Jersey (Address of principal executive offices) (Zip Code) 201-488-6400 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of September 9, 2011, the number of shares of beneficial interest outstanding was 6,942,143 FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY INDEX Part I: Financial Information Page Item 1: Unaudited Condensed Consolidated Financial Statements a.) Condensed Consolidated Balance Sheets as at July 31, 2011 and October 31, 2010; 3 b.) Condensed Consolidated Statements of Income for the Nine and Three Months Ended July 31, 2011 and 2010; 4 c.) Condensed Consolidated Statement of Equity for the Nine Months Ended July 31, 2011; 5 d.) Condensed Consolidated Statements of Cash Flows for the Nine Months Ended July 31, 2011 and 2010; 6 e.) Notes to Condensed Consolidated Financial Statements. 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3: Quantitative and Qualitative Disclosures About Market Risk 19 Item 4: Controls and Procedures 19 Part II: Other Information Item 1: Legal Proceedings 19 Item 1A: Risk Factors 19 Item 6: Exhibits 19 Signatures 20 Page 2 Index Part I:Financial Information Item 1:Unaudited Condensed Consolidated Financial Statements FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) July 31, October 31, (In Thousands of Dollars) ASSETS Real estate, at cost, net of accumulated depreciation $ $ Construction in progress Cash and cash equivalents Tenants' security accounts Sundry receivables Secured loans receivable Prepaid expenses and other assets Acquired over market leases and in-place lease costs Deferred charges, net Total Assets $ $ LIABILITIES & EQUITY Liabilities: Mortgages payable $ $ Accounts payable and accrued expenses Dividends payable Tenants' security deposits Acquired below market value leases and deferred revenue Total liabilities Commitments and contingencies Equity: Common equity: Shares of beneficial interest without par value: 8,000,000 shares authorized; 6,993,152 shares issued Treasury stock, at cost: 51,009 shares ) ) Dividends in excess of net income ) ) Total common equity Noncontrolling interests in subsidiaries Total equity Total Liabilities & Equity $ $ See Notes to Condensed Consolidated Financial Statements. Page 3 Index FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME NINE AND THREE MONTHS ENDED JULY 31, 2 (Unaudited) Nine Months Ended Three Months Ended July 31, July 31, (In Thousands,Except Per Share Amounts) Revenue: Rental income $ Reimbursements Sundry income 95 Totals Expenses: Operating expenses Management fees Real estate taxes Depreciation Totals Operating income Investment income 77 95 25 29 Interest expense including amortization of deferred financing costs ) Net income Net income attributable to noncontrolling interests in subsidiaries ) Net income attributable to common equity $ Earnings per share (attributable to common equity): Basic $ Weighted average shares outstanding See Notes to Condensed Consolidated Financial Statements. Page 4 Index FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF EQUITY NINE MONTHS ENDED JULY 31, 2011 (Unaudited) Common Equity Shares of Beneficial Interest Treasury Shares at Cost Dividends in Excess of Net Income Total Common Equity Noncontrolling Interests Total Equity (In Thousands of Dollars) Balance at October 31, 2010 $ $ ) $ ) $ $ $ Distributions to noncontrolling interests - ) ) Net income Dividends declared ) ) ) Balance at July 31, 2011 $ $ ) $ ) $ $ $ See Notes to Condensed Consolidated Financial Statements. Page 5 Index FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED JULY 31, 2 (Unaudited) Nine Months Ended July 31, (In Thousands of Dollars) Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Net amortization of acquired leases 18 22 Changes in operating assets and liabilities: Tenants' security accounts 59 Sundry receivables, prepaid expenses and other assets ) Accounts payable, accrued expenses and other liabilities Tenants' security deposits ) ) Deferred revenue ) ) Net cash provided by operating activities Investing activities: Capital improvements - existing properties ) ) Construction and pre-development costs ) * ) Decrease in investment in US Treasury Bills - Net cash provided by (used in) investing activities ) Financing activities: Repayment of mortgages ) ) Proceeds from construction loans - Deferred financing costs ) ) Dividends paid ) ) Distributions to noncontrolling interests ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow data: Interest paid $ $ Income taxes paid $
